Safe and Environmentally Sound Recycling of Ships (debate)
- The next item is the debate on the oral question to the Commission on the negotiations taking place in May 2009 under the auspices of the International Maritime Organisation (IMO) on the conditions for the entry into force of the Convention for the Safe and Environmentally Sound Recycling of Ships by Johannes Blokland, on behalf of the Committee on the Environment, Public Health and Food Safety - B6-0224/2009).
author. - (NL) Mr President, back in the plenary of May last year, the European Parliament took a clear stance against the humanly degrading and environmentally destructive situations involved in the dismantling of ships. Yet, on various shores in South Asia, enormous seagoing ships for scrapping are still being dismantled under conditions that are both environmentally damaging and humanly degrading. In Bangladesh, for example, not one of the 36 dismantling sites complies with minimum environmental and safety standards.
One good thing is that, for this reason, the High Court ordered the Government of Bangladesh a week ago to close these 'dismantling yards' within two weeks. At the same time, the same High Court banned all ships containing hazardous substances from entering Bangladeshi territory. In addition, the Bangladeshi Minister for the Environment has three months to lay down rules, complying with the Basel Convention, for the recycling of ships for scrapping.
These are the very same important measures advocated by the European Parliament in last year's resolution. One could almost be forgiven for thinking that the Bangladeshi High Court had read our resolution. I see this ruling as an important victory in the fight against the unacceptable practices mentioned earlier. It is essential that the Government of Bangladesh duly follow up on the court rulings. This goes not only for Bangladesh but also for other Asian countries.
I have already remarked that the efforts of individual states will not suffice. A global solution to the problem of ship dismantling is still urgently needed. In May of this year, the International Maritime Organization (IMO) is holding a global conference in Hong Kong, the aim of which is to conclude a global agreement on the recycling of ships for scrapping. The resolution by the Committee on the Environment, Public Health and Food Safety must ensure that a clear signal is sent to the Council and the Commission for the negotiations, with the objective of achieving the best possible result.
With regard to last year's resolution, it is important to add the following five points. Firstly, it must be made clear that ships for scrapping that incorporate hazardous substances should be regarded as hazardous waste and hence should fall under the Basel Convention. Continuing to debate the definitions is not in the interests of environmental protection. Amendment 1, proposed by the Group of the European People's Party (Christian Democrats) and European Democrats, weakens this position somewhat, and thus I cannot support it. Secondly, running ships aground for on-site dismantling must be regarded as unacceptable. Thirdly, there is a need to take measures - particularly on the phasing out of single-hull tankers - before the end of the lengthy ratification period. Fourthly, certification of dismantling yards is to be welcomed. Fifthly, the measures should continue to include a mandatory fund within the framework of producer responsibility - as the European Parliament stated last year. However, the European Commission appears to be reconsidering this position. I should therefore like to hear Commissioner Figel' tell us that the Commission is still prepared to set up a scrapping fund.
With this resolution, in combination with last year's, the European Parliament is charting a clear course towards a solution to the problems referred to. I welcome the high level of agreement on this issue in the Committee on the Environment and the Committee on Transport and Tourism. It is my hope that the Council and the Commission will make an equally concerted effort to conclude a sound convention in Hong Kong in two months' time, one that safeguards the interests of safety, public health and the environment well. I should like Commissioner Figel' to tell us whether the European Commission will be using this clear course as a key asset in the negotiations at the IMO conference, and also what measures the Commission means to take to ensure timely implementation of the convention to be concluded.
Member of the Commission. - Mr President, first of all I would like to thank Parliament for the very strong interest it has expressed and its continuous involvement with regard to ship dismantling. I would especially like to thank Mr Blokland.
This is a very good starting point for further action at EU level to ensure that the European Union plays its part in solving this international problem. These questions are also timely, in the light of the recent ruling of the Bangladeshi High Court that you have just mentioned and the situation in that country. As a consequence of this ruling, all ship recycling yards will be closed within two weeks as they have not been authorised by the Ministry of the Environment. The import of dangerous ships that are on a list will be banned and all imported ships will have to be pre-cleaned. Finally, Bangladesh will start developing a national law on ship breaking in line with the Basel Convention.
Now, let me turn to the situation closer to home by answering your questions.
Your first question concerns the phasing-out of the beaching method - the method of dismantling end-of-life vessels directly on the beach.
I share your concerns about the serious risks this presents to human health and the environment. We considered the question of introducing an EU ban on beaching in the impact assessment of our strategy. There were some concerns regarding the effectiveness of any such ban since it would be only applicable to EU-flagged ships and could be easily and legally circumvented by changing flag.
We believe it will be more effective to put our efforts into ensuring that the technical guidelines currently being developed to support the future IMO Convention really do lead to safe and environmentally sound ship recycling. The progress in the development of these guidelines is, so far, very encouraging. It is very doubtful in any case that the traditional beaching method would be able to comply with the forthcoming guidelines.
And, regarding your second question, I am pleased to confirm that the Commission is fully committed to working towards an effective and early transposition of the Ship Recycling Convention into EU legislation. The Environment DG has already launched several studies and is working on assessing the impacts of the key elements of the Convention. I believe that it is extremely important for the European Union to show leadership and the high priority that we attach to this issue. This will encourage the ratification by third countries and consequently speed up the entry into force of this convention.
But I share the concerns highlighted in your third question regarding the importance of not undermining the existing Community acquis. We need to safeguard the existing requirements in terms of workers' rights and environmental protection when transposing the IMO Convention. And in our study, we will therefore carefully compare the requirements of the IMO Convention with our Community acquis. And I would like to stress that we will, in particular, ensure that the 2006 Waste Shipment Regulation is not undermined.
on behalf of the PPE-DE Group. - (ES) Mr President, Commissioner, this question, as explained by Mr Blokland, is very timely, given the diplomatic conference on the convention for the recycling of ships, to be held in May. I would therefore like to congratulate Mr Blokland not only on the question but also on the resolution that he has drawn up.
In the Partido Popular, we are in favour of combating the bad practices and methods in use in relation to the scrapping of ships and we therefore support Mr Blokland's motion for a resolution; there are, however, certain points that worry us.
The first is paragraph 3 - to which Mr Blokland himself has also already referred - which states that ships should be considered in their entirety as hazardous waste and should therefore fall within the scope of the Basel Convention. We have tabled an amendment on this paragraph, because there are differing interpretations, both within and outside and European Union, and we believe that the Basel Convention should be taken into account and that there should be no conflict with it. It ought to be the future international agreement on the scrapping of ships, however, that defines the details of its application.
Paragraph 14 of the motion for a resolution also calls for a funding mechanism that is based on mandatory contributions from the maritime transport sector. It really seems to us a little premature to be talking at the moment about mandatory contributions when there has so far been no decision, within the International Maritime Organization, as to what the system is to be that is to be adopted through this funding, and it seems to me that the European Commission does not have a clear response on this subject either.
Finally, in paragraph 15 there is a call for the Commission to establish clearly that the state with jurisdiction over waste is the responsible state. We do not believe that this is a matter for the Commission to decide; on the contrary, we think that this ought also to be decided in an international agreement.
What is important is to safeguard consistency between the future agreement on the recycling of ships and the Basel Convention on the Control of Transboundary Movements of Hazardous Wastes and their Disposal, while taking into account not only the Basel Convention but also all the existing legislation.
Member of the Commission. - Mr President, thank you for the comments both from Ms Ayuso and Mr Blokland, and especially for the latter's committed work. As I said before, especially regarding waste or hazardous waste, here we need to ensure that implementation of the Convention will be fully in line with Regulation (EC) No 1013/2006 on shipments of waste, which was adopted relatively recently.
Regarding funding, there is no fund or mechanism for the time being. We have launched a study in order to prepare the potential options or solution, and we will soon start public consultations on this issue. So your comments, now and then, will be very welcome, particularly on the establishment of the dismantling fund.
- The debate is closed.
The vote will take place on Thursday, 26 March 2009.